Citation Nr: 1004352	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-11 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for varicose veins in the 
left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1953 to December 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefits sought on 
appeal. 

It is noted that the matter on appeal was previously before 
the Board in May 2009, when it was remanded for additional 
development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Left leg varicose veins were not shown at separation or 
until two decades after the Veteran's discharge from 
service. 

2.  There is medical evidence of several intercurrent non-
service connected causes for the left leg varicose veins 
between the time of Veteran's discharge and the first 
diagnosis for left leg varicose veins in 1975. 

3.  The preponderance of the medical evidence is against a 
finding that the Veteran's varicose veins in his left leg 
are related to his service. 




CONCLUSION OF LAW

The criteria for service connection for varicose veins in 
the left leg have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of 
information and evidence that VA will seek to provide, and 
of the type of information and evidence, the claimant is 
expected to provide.  38 C.F.R. § 3.159(b).  VA must provide 
such notice to the claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA 
notice requirements apply to all elements of a claim for 
service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

Here, prior to the August 2005 RO decision in the matter, VA 
sent a letter to the Veteran in April 2005 that addressed 
some of the notice elements concerning his claim.  The 
letter informed the Veteran of what evidence is required to 
substantiate the claims, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  In a 
March 2006 notice letter, VA informed the Veteran how it 
determines the disability rating and the effective date for 
the award of benefits if service connection is to be 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the March 2006 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the March 
2006 letter fully complied with the requirements of 38 
U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, 
and after the notice was provided the case was readjudicated 
and an October 2009 supplemental statement of the case was 
provided to the Veteran.  See Pelegrini II, supra; Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service 
treatment records and records of pertinent medical treatment 
since service, and providing the Veteran a medical 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran. VA provided the 
Veteran with an examination in September 2009, which 
addressed the question of whether the Veteran's current left 
leg disability is related to his service. The Veteran has 
not identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).


2.  Service Connection

Factual Background

The Veteran has claimed entitlement to service connection 
for varicose veins in his left leg.  The Veteran contends 
that his varicose veins are a result of his exposure to 
extreme cold temperatures while he was stationed in Korea 
during service.  

A review of the Veteran's service records shows reflects 
that the Veteran had served in the United States Army from 
February 1953 to December 1954, with one year and four 
months of foreign service.  His awards include a Korean 
Service Medal and as such, his service in Korea is 
established. 

The Veteran's claims file also contained his service 
treatment records.  A review of the records showed no 
indication of complaint, problem or treatment for varicose 
veins in the left leg.  The report of the December 1954 
examination prior to separation showed the Veteran had mild 
varicosities in his right leg, but there was no indication 
of any vascular abnormalities in his left leg.  

The Veteran's post-service treatment records shows in 
September 1973, the Veteran underwent intensive physical 
therapy for complaints of numbness and tingling in both of 
his legs.  See October 1973 Manchester Memorial Hospital 
summary.  The first diagnosis for varicose veins in the left 
leg is shown in an April 1975 private treatment record, 
where it was noted that the Veteran reported that his legs 
bothered him on occasion and he was prescribed elastic hose 
for his varicose veins.  Varicose veins in the left leg were 
also reported in a September 1975 VA examination report.  In 
that examination report, the examiner noted that the Veteran 
reported bilateral leg pain for the past 15 years that were 
worse on the right than on the left.  

It is noted that a review of the Veteran's post-service 
treatment records also show that he had other medical 
conditions, which included a laminectomy in 1960 and in 
1972, a myocardio infarction in 1974, a stroke in 1975, a 
left foot puncture wound followed by probably 
thrombophlebitis of the left lower extremity in 1975, 
diagnosed with diabetes mellitus in 1976, a history of 
smoking, obesity, hemorrhoids hypochondriacl neurosis, and 
hypertension. 

The Veteran was afforded VA examinations in April 2005 and 
in November 2006 in conjunction with his claim, but the 
claims file was not available at the time of either 
examination.  The Board subsequently determined that they 
were inadequate for addressing the issue on appeal. 

In September 2009, the Veteran underwent another VA 
examination.  In that examination report, the examiner noted 
that a review of the claims folder had been conducted.  The 
examiner also noted the Veteran's service and post-service 
medical history that has been shown above.  Based on the 
review of the claims folder and the findings from the 
examination, the September 2009 examiner concluded that it 
was less likely than not that the Veteran's left leg 
varicose veins were related to any aspect of his service.  
In support of his conclusion, the examiner provided the 
following rationale. 

Regarding the left leg varicose veins, there is no 
documentation that they were present during active 
service.  They were first documented in the 
medical records in 1975, 21 years after active 
service, at which time the Veteran had multiple 
co-morbid medical conditions including obesity, 
hemorrhoids, left lower extremity 
thrombophlebities, smoking, and hypertension.  
These medical conditions are well established in 
the medical literature as being associated with 
the pathogenesis and development of varicose 
veins.  Although he reported at the time of this 
examination that they were present and symptomatic 
since active service there was no documentation of 
them in any medical examination prior to 1975.  
Varicose veins are also well established as 
occurring as a result of increased venous pressure 
related to obesity (which the Veteran had in the 
1970s) as well as periods of immobility as likely 
occurred related to his lumbar disc condition in 
the 1960s and 1970s and associated surgery.  The 
Veteran also had the left greater saphenous veins 
removed for coronary artery bypass surgery in 1993 
which indicates that at that time they were likely 
in good condition and not significantly diseased 
from varicosities. 

Report of September 2009 VA Examination, Page 6

The claims folder contains no other medical opinion in 
regard to the question of whether the Veteran's left leg 
varicose veins are related to his service. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board notes that VA is aware that many veterans who 
served in the Korea War suffered from cold injury, including 
frostbite, in which many instances the Veterans were unable 
to obtain medical care after cold injuries because of battle 
conditions, and documentation of their injuries may never 
have been made in the medical records.  Under Secretary for 
Health Information Letter, "Recommendations for the Care and 
Examination of Veterans with Late Effects of Cold Injury", 
IL 10-96-030 (December 31, 1996).  

Further, in many circumstances, the effects of cold injury 
may not become apparent for many years afterward, so the VA 
has taken a number of steps to assist claimants and to 
enhance the adjudication of claims for residuals of cold 
injury.  They include: revision and expansion of the 
criteria for rating residuals of cold injury; the addition 
of a section on cold injury in the adjudication procedures 
manual; and development of a cold injury examination 
protocol.  See VA Adjudication Procedure Manual M21-1, Part 
VI, par. 11.20.  

So, despite the lack of any specific record of a cold 
injury, VA may still grant service connection for residuals 
of cold injury that are diagnosed long after service.  Id.   
In such cases, VA provides that service connection may be 
granted, but only when the following are shown: (1) the cold 
injury was incurred during military service, and (2) an 
intercurrent non-service connected (NSC) cause cannot be 
determined.  See VA Adjudication Procedure Manual M21-1MR, 
Part III, iv, 4, E (d).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at 
least an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Veteran filed a claim for service connection for 
varicose veins in his left leg.  He has asserted that his 
current disability is a result of his exposure to extreme 
cold temperatures while he was stationed in Korea during 
service.  

In this case, there is no question that the Veteran has a 
current diagnosis for varicose veins in his left leg.  
Additionally, the Board notes that the current diagnosis 
falls within the symptomatology, e.g. vascular 
insufficiencies, that VA has associated with residuals of 
cold injuries.  See VA Adjudication Procedure Manual M21-
1MR, Part III, iv, 4, E (c).  In regard to whether the 
Veteran suffered a cold injury during service, there is only 
the Veteran's statement that he was exposed to extreme cold 
temperatures.  Although there is no competent medical 
evidence of record that shows the Veteran actually incurred 
any cold injury during service, the most contemporaneous 
record we have from that time, the examination report at the 
time of the Veteran's separation from service, does show he 
had mild varicosities in his right leg, but not in his left.  
Even if we were to assume, however, that a cold injury 
occurred during the Veteran's period of service, and that 
the cold injury caused the varicosities in the right leg 
shown on examination prior to separation, the medical 
evidence of record points toward an intercurrent non-service 
connected cause for the Veteran's left leg varicosities, 
which were not diagnosed until 1975.

The record shows that at the time the Veteran was first 
diagnosed with varicose veins in his left leg, he had a 
prior history of several co-morbid medical conditions that 
have been known to cause varicosities.  See September 2009 
VA examination report.  The September 2009 VA examiner 
attributed the Veteran's left leg varicose to these 
intercurrent non-service connected causes.  

It is important to note that while inservice exposure to 
cold may be conceded, and such exposure may very well have 
been the cause of right leg varicosities shown at separation 
from service, there were no such varicosities in the left 
leg on that examination report.  The Veteran was not 
diagnosed with left leg varicose veins until 1975.  Although 
VA is aware that residuals from cold injuries may not appear 
until years after service, the Veteran in this case has had 
almost two decades without any documentation of 
symptomatology from cold injury in the left leg.  It is 
unlikely that cold exposure to lower extremities caused 
varicosities that were shown as early as the 1950s on the 
right leg, but not shown until the 1970s on the left.  The 
Board notes that the absence of evidence of ongoing 
symptomatology on the left constitutes negative evidence 
tending to disprove the claim that the Veteran sustained a 
cold injury in service which resulted in chronic disability 
or persistent symptoms thereafter.   See Forshey v. West, 12 
Vet. App. 71, 74 (1998), 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).

Additionally, there is no competent medical evidence that 
the Veteran's left leg varicose veins are etiologically 
related to service.  The service treatment records showed no 
indication that the Veteran had any left leg varicose veins 
during service.  On the Veteran's separation examination, it 
was only noted that he had mild varicosities in his right 
leg.  As noted above, the first indication of varicose veins 
is not shown until 21 years after the Veteran was discharged 
from service.  Such a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a veteran's health and medical treatment during 
and after military service, as evidence of whether an injury 
a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Moreover, the record lacks any medical evidence establishing 
a possible relationship between the Veteran's left leg 
varicose veins and his period of active service.  When 
specifically asked to address this question, the September 
2009 VA examiner found that the left leg varicose veins were 
less likely than not related to any part of the Veteran's 
service.  There is no medical opinion contained in the 
record that links the Veteran's current left leg varicose 
veins to his service in order to support an award for 
service connection.  See 38 C.F.R. § 3.303. 

The Board has considered the Veteran's lay assertions that 
his current disability had an onset in service.  It is noted 
that the Veteran is competent to attest to his observations 
of his disability, such as the onset of symptomatology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations 
and otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  Here, the contemporary medical evidence 
at the time of the Veteran's discharge, however, does not 
confirm his assertions.  Rather, the December 1954 
separation examination report shows that at the time of his 
discharge, there is no indication of left leg varicose 
veins.  The Board finds the separation examination to be 
very probative evidence against the Veteran as it is very 
close in time to the date in question.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (noting that contemporaneous 
evidence has greater probative value than history as 
reported by a veteran).

In sum, although the evidence of record contains a current 
diagnosis for left leg varicose veins and the evidence may 
support a finding that the Veteran's incurred a cold injury 
during his service, the medical evidence shows several 
intercurrent non-service connected causes for the Veteran's 
left leg varicose veins disability.  Further, the lack of 
any objective evidence of continuing complaints, symptoms, 
or findings related to left leg varicose vein for two 
decades after service is itself evidence which tends to show 
that the disability did not have its onset in service or for 
many years thereafter.  Finally, there is no competent 
medical evidence presented which establishes that the 
Veteran's left leg varicose veins are etiologically related 
to service. 

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
varicose veins of the left leg.  Consequently, the benefit-
of-the- doubt rule does not apply, and the claims must be 
denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for varicose veins in the 
left leg is denied. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


